PER CURIAM.
We review Wright v. General Motors Acceptance Corp., 570 So.2d 1130 (Fla. 3d DCA 1990), in which the Third District Court of Appeal certified its decision to be of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We have now answered the questions involved in this case in Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990); Raynor v. de la Nuez, 574 So.2d 1091 (Fla.1991); and Abdala v. World Omni Leasing, Inc., 583 So.2d 330 (Fla.1991). Because it is in harmony with these cases, we approve the decision below.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.